FILED
                            NOT FOR PUBLICATION                               JUL 21 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-30098

              Plaintiff - Appellee,               D.C. No. 1:12-cr-00155-BLW-1

  v.
                                                  MEMORANDUM*
JESUS GUADALUPE SANCHEZ, AKA
Che, AKA Jose Salazar,

              Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                  B. Lynn Winmill, Chief District Judge, Presiding

                              Submitted July 9, 2014**
                                Seattle, Washington

Before: ALARCÓN, KLEINFELD, and MURGUIA, Circuit Judges.



       Jesus Guadalupe Sanchez challenges the 400-month sentence imposed

following his jury-trial conviction for conspiring to possess with intent to distribute

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      Sanchez argues that the district court violated his Sixth Amendment rights

when it made factual findings to determine his base offense level and apply various

adjustments in accordance with the advisory U.S. Sentencing Guidelines. This

argument is foreclosed by our precedent. Sanchez relies primarily on Apprendi v.

New Jersey, 530 U.S. 466 (2000), and Alleyne v. United States, 133 S. Ct. 2151

(2013). Taken together, Apprendi and Alleyne hold that any fact that increases the

statutorily prescribed maximum or mandatory minimum sentence must be found

by a jury beyond a reasonable doubt. Apprendi, 530 U.S. at 490; Alleyne, 133 S.

Ct. at 2158. But the Sixth Amendment is not violated when a sentencing court

finds facts while exercising its discretion to impose a sentence within the

statutorily prescribed range. United States v. Vallejos, 742 F.3d 902, 906–07 (9th

Cir. 2014); see also Alleyne, 133 S. Ct. at 2163; United States v. Treadwell, 593
F.3d 990, 1017–18 (9th Cir. 2010). The jury convicted Sanchez of conspiring to

possess with intent to distribute 50 grams or more of actual methamphetamine, a

crime for which the mandatory minimum sentence is ten years and the maximum

sentence is life in prison. 21 U.S.C. §§ 841(b)(1)(A). The court sentenced


                                          2
Sanchez to 400 months. Because the court’s findings did not affect the statutory

maximum or mandatory minimum sentence, Apprendi and Alleyne do not apply.

Vallejos, 742 F.3d at 906.



      Next, Sanchez contends that the district court procedurally erred by failing

to address his arguments for reducing his sentence based on the disparity between

his sentence and some of his co-conspirators and the disparity between sentences

for methamphetamine crimes and other drugs. We review for plain error. See

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010).



      Though the district court did not explicitly reject Sanchez’s arguments, this

does not constitute plain error. We held in United States v. Carter that the

sentencing judge is not required to specifically address each and every argument

for a sentence reduction where the record reflects that the judge considered the

arguments alongside the 18 U.S.C. § 3553(a) factors and adequately explained the

sentence imposed. 560 F.3d 1107, 1118–19 (9th Cir. 2009). Like the sentencing

judge in Carter, the judge in this case presided over the trial, reviewed the pre-

sentence report and the parties’ submissions, listened to argument by both parties

at the sentencing hearing, considered the § 3553(a) factors and discussed most of


                                           3
them, was familiar with the defendant’s crimes and personal situation, and

adequately explained the sentence. See id. Indeed, the judge ultimately imposed a

below-Guidelines sentence after adopting some of Sanchez’s other arguments. We

also note that the judge had good reasons for not reducing the sentence based on a

disparity between Sanchez’s sentence and those of his co-conspirators. Unlike his

co-conspirators, who cooperated with the prosecution and got reduced sentences,

Sanchez did not cooperate, obstructed justice, and was found to be the leader of the

conspiracy. See, e.g., id. at 1121 (noting that “a sentencing disparity based on

cooperation is not unreasonable”). No plain error occurred.



      For similar reasons, we reject Sanchez’s argument that his sentence is

substantively unreasonable. The district court did not abuse its discretion in

imposing a below-Guidelines sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The sentence is substantively reasonable in light of the totality of the

circumstances and the § 3553(a) sentencing factors. See id.



      AFFIRMED.




                                          4